Filed 5/23/16 Mercy Housing California, XIX v. County of Los Angeles CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


MERCY HOUSING CALIFORNIA, XIX,                                     B258541

         Plaintiff and Appellant,                                  (Los Angeles County
                                                                   Super. Ct. Nos. BC482081, BC516004)
         v.

COUNTY OF LOS ANGELES,

         Defendant and Appellant.



         APPEALS from a judgment of the Superior Court of Los Angeles County.
Mel Red Recana, Judge. Dismissed.


         Mark J. Saladino, County Counsel, Mary C. Wickham, Interim County Counsel,
Albert Ramseyer, Principal Deputy County Counsel for Defendant and Appellant.


         Manatt, Phelps & Phillips, Carl L. Grumer, Joanna S. McCallum for Plaintiff and
Appellant.


                  ___________________________________________________
       A landowner and its lessee sued the County of Los Angeles for a property tax
refund. The County prevailed. After judgment, the landowner—a tax exempt public
benefit corporation—filed a tax exemption claim. The trial court, in lieu of granting a
new trial, vacated the judgment and reopened the case to consider the newly filed
exemption claim, pursuant to Code of Civil Procedure section 662.1 The order is not
appealable. We dismiss the appeal and cross-appeal for lack of jurisdiction.
                                          FACTS2
       Dignity Health (Dignity), a California nonprofit public benefit corporation,
operates a hospital on South Grand Avenue in Los Angeles. Dignity is exempt from
federal and state taxation. Mercy Housing (Mercy) operates a low-income housing
project near Dignity’s hospital. Mercy is a limited partnership, managed by a California
nonprofit public benefit corporation that is exempt from taxation.
       Mercy leases land owned by Dignity. Upon the land, Mercy has constructed a
parking structure (the Structure). Within the Structure, Mercy allots 62 parking spaces
for its housing project tenants; it licenses the remaining 112 parking spaces to Dignity.
The 75-year lease and licensing agreements were signed in 2003. No money is
exchanged: Mercy pays Dignity $2.26 million for the land lease, and Dignity pays Mercy
$2.26 million for the parking spaces. All revenue derived from the use of the 112 parking
spaces belongs exclusively to Dignity.
       Mercy requested a property tax exemption for the entire Structure. The County
granted an exemption for the 62 spaces used by low-income tenants, but denied an

1       “[I]n a cause tried without a jury, the court may, on such terms as may be just,
change or add to the statement of decision, modify the judgment, in whole or in part,
vacate the judgment, in whole or in part, and grant a new trial on all or part of the issues,
or, in lieu of granting a new trial, may vacate and set aside the statement of decision and
judgment and reopen the case for further proceedings and the introduction of additional
evidence with the same effect as if the case had been reopened after the submission
thereof and before a decision had been filed or judgment rendered.” (Code Civ. Proc.,
§ 662.) Unlabeled statutory reference are to the Code of Civil Procedure.
2      The parties stipulated to these facts.


                                                2
exemption as to the 112 spaces licensed to Dignity. Mercy paid property taxes on the
112 spaces for tax years 2006-2008, in the aggregate amount of $184,008, which was
reimbursed by Dignity.
       Mercy filed property tax refund claims with the County. The County denied the
claims. In 2012, Mercy and Dignity sued the County to recover property taxes. They
allege that the entire Structure is exempt from taxation, as it is used for charitable
purposes.
       The trial court found that Mercy is not a charitable entity; rather, it is a for-profit
partnership whose managing general partner is a charitable entity. In this situation, the
112 parking spaces that are the subject of the lawsuit do not meet the requirement of
ownership by a charitable entity, a condition for the grant of an exemption. Dignity,
which is a charitable entity, uses the 112 parking spaces, but did not file for an
exemption. The court gave judgment to the County on June 23, 2014.
       Mercy gave notice of its intent to move to vacate the judgment or for a new trial.
It argued that Dignity owns the 112 parking spaces in the Structure under the licensing
agreement, and was not required to seek a property tax exemption. Even if a claim were
required, Dignity “has now gone forward and filed such a claim,” overcoming any
technical deficiency identified in the statement of decision.
       Over the County’s opposition, the trial court vacated the statement of decision and
judgment. In a signed order filed on August 14, 2014, the court found that Dignity’s
recent exemption claim is “new material evidence.” In lieu of granting a new trial, the
court set aside the judgment “and reopens the case for further proceedings for plaintiff’s
introduction of Dignity Health’s Welfare Exemption Claim with the same effect as if the
case had been reopened after the submission thereof and before a decision had been filed
or judgment rendered.”
                                       DISCUSSION
       The County purportedly appeals from the trial court’s signed order filed on
August 14, 2014. Mercy asks that we dismiss the appeal for lack of jurisdiction. The
right to appeal is statutory, and this Court has no jurisdiction to consider an appeal taken

                                               3
from a judgment or order that the Legislature has not made appealable. (Griset v. Fair
Political Practices Com. (2001) 25 Cal. 4th 688, 696.) Multiple appeals in a single action
are oppressive and costly for the court system and for litigants, and review should await
the trial court’s final disposition. (Id. at p. 697; Flanagan v. United States (1984) 465
U.S. 259, 263-264.)
       The trial court, in its signed order, relied solely on section 662, which “authorizes
a trial court in ruling on a new trial motion after a nonjury trial to . . . vacate the statement
of decision or the judgment, in whole or in part, in lieu of granting a new trial.
[Citation.] It also authorizes the court to ‘reopen the case for further proceedings and the
introduction of additional evidence with the same effect as if the case had been reopened
after the submission thereof and before a decision had been filed or judgment rendered.’”
(Uzyel v. Kadisha (2010) 188 Cal. App. 4th 866, 899-900, fn. omitted, italics added.)
Section 662 is “liberally construed to achieve the purpose it was designed to accomplish.”
(Gardner v. Rich Mfg. Co. (1945) 68 Cal. App. 2d 725, 740.)
       “[A]n order made pursuant to section 662 directing that a case be reopened has the
effect of vacating the findings and the judgment. Inasmuch as the matter was returned to
the posture in which it was prior to entry of judgment, the motion for new trial [is]
disposed of.” (Taormino v. Denny (1970) 1 Cal. 3d 679, 684.) When the court follows
the procedure in section 662, no new trial is thereby granted. (Estate of Perkins (1943)
21 Cal. 2d 561, 567-568; Western Electroplating Co. v. Henness (1959) 172 Cal. App. 2d
278, 281) The trial court has broad power to change its findings and modify its judgment
to subserve the ends of justice while avoiding the necessity, delay, and expense of a new
trial or an appeal. (Spier v. Lang (1935) 4 Cal. 2d 711, 714; Solorza v. Park Water Co.
(1948) 86 Cal. App. 2d 653, 663.)
       When reopening to receive additional evidence, the court has a duty to make new
factual findings and conclusions of law. (Gardner v. Rich Mfg. Co., supra, 68
Cal.App.2d at p. 741.) It is authorized to “enter a new and different judgment.”
(Rutledge v. Rutledge (1953) 119 Cal. App. 2d 114, 118.) The decision to reopen a case
for the introduction of additional evidence lies within the sound discretion of the trial

                                               4
court. (Litvinuk v. Litvinuk (1945) 27 Cal. 2d 38, 43; Axe v. County of Los Angeles (1950)
98 Cal. App. 2d 578, 580.)
       Section 662 is, in short, alternate relief to a new trial. When this alternate relief is
granted, “the trial court’s order cannot be deemed an order granting a new trial, but
instead must be deemed an order denying a new trial. Such orders are not directly
appealable.” (Concerned Citizens Coalition of Stockton v. City of Stockton (2005) 128
Cal. App. 4th 70, 78.) “[T]he denial of the new trial motion did not leave the underlying
judgment in place, ripe for appeal. Instead, the denial of the new trial was accompanied
by the vacating of the judgment, leaving plaintiffs no immediate appellate remedy.” (Id.
at p. 80.) The trial court’s new or amended judgment is the one from which an appeal
may be taken. (Id. at pp. 83-84; Neff v. Ernst (1957) 48 Cal. 2d 628, 634; Rutledge v.
Rutledge, supra, 119 Cal.App.2d at p. 118.)
       At the hearing, the trial court stated that it found section 662 “instructive; and I
will abide by it verbatim.” Its order indicates that it was vacating the judgment and
reopening the case for one item—“plaintiff’s introduction of Dignity Health’s Welfare
Exemption Claim”—and it did so “in lieu of granting a new trial.”
       Despite the clarity of the court’s order indicating that it was not granting a new
trial, but was reopening for one piece of evidence, the County argues that the order is
appealable because this was actually the grant of a new trial. The grounds for new trial
are listed in section 657.3 No grounds for granting a new trial exist here. The County
claims that the trial court granted a new trial due to “newly discovered evidence.” The
County is wrong. No new trial was granted and no evidence was “discovered.”
       The County observes that Dignity was dismissed from the case in 2012, on the
County’s demurrer, because Dignity failed to seek an exemption and Mercy paid the


3      They are: (1) irregularity in the proceedings of the court that prevented a fair trial;
(2) jury misconduct; (3) accident or surprise that ordinary prudence could not have
prevented; (4) newly discovered evidence that could not have been produced at trial; (5)
excessive or inadequate damages; (6) insufficiency of the evidence to justify the verdict
or decision; and (7) an error in law occurring at trial. (§ 657.)


                                               5
property taxes. The County now argues that Dignity is “a new party,” which “change[s]
the nature of the proceeding.” On a motion made pursuant to section 662, it is
unnecessary for the moving party to file an amended complaint adding a party, “unless
the party complaining has been misled to his prejudice, or the error otherwise appears to
have been injurious.” (Walker v. Etcheverry (1941) 42 Cal. App. 2d 472, 475.) The
County was not misled or prejudiced. The complaint alleges that Dignity owns the
parking spaces it licenses in the Structure and uses them for hospital purposes, which is
precisely the issue presented at trial.4
       Based on its familiarity with the case, the trial court exercised its discretion and
reopened to consider new material evidence relating to undisputed and stipulated facts.
The County’s opposition to reopening the case and its purported appeal have burdened
the courts and wasted the taxpayers’ and plaintiff’s money. The appeal must be
dismissed because it was not taken from an appealable order.

                                    DISPOSITION
       The County’s appeal is dismissed for lack of jurisdiction. Mercy’s protective
cross-appeal is dismissed. Costs are awarded to Mercy as the prevailing party. (Cal.
Rules of Court, rule 8.278(a)(2).)
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                           BOREN, P.J.
We concur:


       ASHMANN-GERST, J.


       CHAVEZ, J.



4      The County writes, “the pending case properly puts at issue whether Dignity’s
interest in the parking structure is reasonably necessary for its Hospital purposes.”


                                              6